IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00308-CV

TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                                  Appellant
v.

M THREE B LLC, D/B/A KIDDIE ACADEMY OF BRYAN,
                                      Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 19-002266-CV-85


                          MEMORANDUM OPINION

      Appellant Texas Health and Human Services Commission has filed an “Agreed

Motion to Dismiss Its Interlocutory Appeal.” See TEX. R. APP. P. 42.1(a)(1). The motion

states that Appellant and Appellee M Three B LLC, d/b/a Kiddie Academy of Bryan,

have entered into a settlement agreement that disposes of this matter and that Appellee

agrees to the dismissal of this appeal. Dismissal of this appeal would not prevent a party

from seeking relief to which it would otherwise be entitled. The motion is therefore

granted, and the appeal is dismissed.
                                                     REX D. DAVIS
                                                     Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed November 27, 2019
[CV06]




Tex. Health & Human Servs. Comm’n v. M Three B LLC                  Page 2